Citation Nr: 1600910	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-08 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected anxiety disorder, currently evaluated as 30 percent disabling effective July 19, 2010 and 50 percent disabling effective October 31, 2014.      

2.  Entitlement to an initial rating in excess of 10 percent for service-connected status post left rotator cuff tear.  


REPRESENTATION

Appellant Represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a videoconference hearing before a member of the Board    in his VA Form 9.  A hearing was scheduled for December 2015.  However, correspondence dated December 2015 states that the Veteran requested a postponement of his hearing due to unavailability.  As such, a remand is    warranted in order to schedule the Veteran for his videoconference hearing.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with applicable procedures.  The Veteran must be notified of the time and place to report for the hearing.  A copy of the notification letter should be placed in the Veteran's claims file. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




